Citation Nr: 1423209	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-11 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for erectile dysfunction as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  


7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to February 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

With respect to current jurisdiction of the Veteran's claims folders, in a February 2012 letter, the Veteran notified the Chicago RO that he was moving to Nevada.  His current address reflects his residence in that state.  A VA COVERS sheet in Volume #5 of the claims folders reflects that the Chicago RO transferred the Veteran's claims folders to the RO in Reno, Nevada in May 2013.  In the "Remarks" section, the Chicago RO commented that the Veteran lived in the jurisdiction of the VARO Reno and that there were pending VA examinations.  The Board accepts that jurisdiction of the Veteran's case was transferred to the RO in Reno, Nevada.  

By way of history, in the October 2007 rating decision, the RO denied service connection for sleep apnea, for erectile dysfunction, and denied entitlement to aid and attendance for the Veteran's spouse.  It otherwise granted service connection and assigned 10 percent disability ratings for hepatitis C, for peripheral neuropathy of the right lower extremity, and for peripheral neuropathy of the left lower extremity.  

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in April 2011.  In February 2012, the Board denied the Veteran's claim for service connection for erectile dysfunction and remanded the remaining claims on appeal pertaining to sleep apnea, aid and attendance for the Veteran's spouse, hepatitis C, and peripheral neuropathy of the lower extremities.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision regarding the denial of the claim for service connection for erectile dysfunction was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in his response received by the Board in November 2013, the Veteran declined a new hearing.  He requested only to have the prior decision and the denial of his claim for service connection for erectile dysfunction as secondary to a service-connected disability vacated and a new one issued in its place.  In April 2014, the Board vacated its February 2012 decision and the denial of the claim for service connection for erectile dysfunction as secondary to a service-connected disability.  

By a January 2012 rating decision, the RO, inter alia, granted service connection and assigned 10 percent disability ratings for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity, and a noncompensable rating for diabetic nephropathy.  The RO apparently accepted a statement or evidence from the Veteran as a Notice of Disagreement (NOD) of the initial 10 percent ratings assigned for the upper extremity peripheral neuropathy.  Of note, in correspondence to the Veteran dated March 6, 2013, the Chicago RO identified having received the Veteran's written disagreement with the January 31, 2012 decision and requested that he select either the traditional appeals process or the Decision Review Officer (DRO) process.  A second letter to the Veteran, also dated March 6, 2013, identified that the Veteran's claims for higher ratings for bilateral peripheral neuropathy of the upper extremities were on appeal.  In May 2013, the RO received notice from the Veteran that he was requesting the DRO process.  Despite these notifications, a review of the claims folders does not reveal that a Statement of the Case (SOC) has been issued in response to the putative notice of disagreement.  

Also, with respect to the second March 6, 2013 correspondence, the Veteran was notified by the RO that his claims associated with erectile dysfunction, sleep apnea, and hepatitis C were not on appeal due to an untimely notice of disagreement as to the issues.  That information provided by the RO is incorrect and the Veteran's claims associated with erectile dysfunction, sleep apnea, and hepatitis C are currently in appellate status as per the Board's February 2012 remand.  


REMAND

In June 2012, per the Board's remand instructions, the Chicago RO notified the Veteran that it would be developing his appeal and requested that he complete and submit applicable VA Forms 21-4142 (medical release of information) for treatment he had received for sleep apnea, hepatitis C, and peripheral neuropathy of the lower extremities since November 2009.  The notice letter was sent to the Veteran's new address in Nevada.  Otherwise, a review of the claims folders, to include the Veteran's electronic claims file, does not reflect that the Veteran has been scheduled for a number of VA examinations that were requested per the Board's remand instructions.  (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).)  

On remand, the previously requested examinations associated with the Veteran's claims for A&A for the Veteran's spouse, sleep apnea, hepatitis C, and peripheral neuropathy of the lower extremities should be undertaken.  

With regard to the claim for erectile dysfunction, as noted in the Introduction, the Board's February 2012 denial has been vacated.  Since the February 2012 decision, the Veteran has submitted additional argument and evidence in support of his claim.  This consists of statements from the Veteran and his spouse as well as VA and private treatment records.  The argument and evidence has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  As such, on remand, the argument and evidence should be considered by the AOJ prior to the Board's consideration of the Veteran's appeal in this matter.  

Also, as discussed in the Introduction, it appears to the Board that the RO has accepted a statement or evidence as an NOD to the January 31, 2012 rating decision and the initial 10 percent ratings assigned for peripheral neuropathy of the upper extremities.  Accepting that an NOD has been filed, an SOC has not been issued in response.  Thus, on remand, the AOJ should issue an SOC concerning the initial 10 percent ratings assigned for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  

Finally, as was also previously discussed in the Introduction, the Veteran was provided an opportunity for a second Board hearing with regard to his claim of service connection for erectile dysfunction in light of Bryant, supra.  The Veteran declined that opportunity.  At the same time, it does not appear from the Board's review of the claims folders that the Veteran is aware (or has been notified) that the VLJ who conducted the Veteran's April 2011 hearing is no longer employed at the Board.  Thus, the VLJ who conducted the hearing will not take part in deciding the Veteran's claims on appeal.  In light of this fact and in light of the remand for the development identified, above, the AOJ should additionally provide notice to the Veteran regarding this issue and also provide the Veteran an opportunity to request a new Board hearing with respect to all issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the Veteran's most recent VA treatment records.  The most recent treatment (based on review of CAPRI records) appears to have been in June 2011 at the VA Medical Center (VAMC) in Chicago.  However, the Veteran is also reportedly being seen, per a January 2013 statement, through the VA Southern Nevada Healthcare System.  Associate any obtained the records with the Veteran's claims folders.  

2.  The Veteran should be provided with an SOC pertaining to the issues of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity and for entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  If a timely substantive appeal is filed, the claim(s) should be returned to the Board for further appellate consideration, as appropriate.  

3.  Schedule the Veteran's spouse for an appropriate examination to determine whether she is entitled to regular Aid & Attendance.  (If she is unable to travel to the examination site, this should be certified by someone familiar with her situation, e.g., her husband or other family member; and alternative arrangements should be made for an evaluation of her conditions by a physician who is familiar with her situation, and who can further examine her, if possible.)

The examiner's assessment should include, but not be limited to, an evaluation of such conditions as: (i) inability of the Veteran's spouse to dress or undress herself or to keep herself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran's spouse to feed herself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran's spouse from hazards or dangers incident to her daily environment. 

A thorough explanation should be provided for the examiner's findings and conclusions.  

4.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the etiology of his sleep apnea.  The claims folders (to include the Veteran's Virtual VA file) and a copy of this remand will be made available to the examiner for review in conjunction with the opinion.  

After reviewing the claims folders (to include the Veteran's Virtual VA file) and examining the Veteran, the examiner must provide an opinion as to whether the Veteran has sleep apnea that is at least as likely as not (50 percent or more probability) a result of service, or was caused or aggravated (permanently worsened beyond its normal progression) by service-connected disability.  (The Veteran has alleged that his service-connected PTSD affects his ability to wear a CPAP mask.)  If the examiner determines that the Veteran has sleep apnea that has been aggravated by service-connected disability, the examiner should quantify the approximate degree of aggravation.  The examiner's report must include a complete rationale for all opinions and conclusions expressed.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hepatitis C.  The claims folders (to include the Veteran's Virtual VA file) and a copy of this remand should be made available to the examiner for review in conjunction with the opinion.  

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected peripheral neuropathy of each lower extremity.  The claims folders (to include the Veteran's Virtual VA file) and a copy of this remand will be made available to the examiner for review in conjunction with the opinion.  The examiner should provide answers, to the extent allowable, to the following: 

a. Identify the nerves impaired and/or the radicular groups affected or seemingly affected and identify the effects attributable to the nerve impairment (e.g., pain, sensory loss, etc.).

b. Does any nerve impairment equate to or result in complete paralysis?  

c. Identify whether the impairment for each nerve affected or seemingly affected of the right lower extremity and the left lower extremity attributable to the neuropathy is best described as mild, moderate, moderately severe, or severe. 

7.  Following the development above, readjudicate the issues on appeal.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  

8.  Notify the Veteran that the Veterans Law Judge (VLJ) who conducted the Veteran's April 2011 Board hearing is no longer employed at the Board; thus, the VLJ will not take part in ultimately deciding the Veteran's claims on appeal.  In light of this fact, provide the Veteran an opportunity to request another Board hearing, if he so desires.  Schedule any hearing that requires his presence at the RO.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

